UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4501
JAMES CLARK,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
 Leonard D. Wexler, Senior District Judge, sitting by designation.
                           (CR-01-445)

                   Submitted: February 27, 2003

                      Decided: March 14, 2003

    Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Matthew W. Greene, SMITH & GREENE, P.L.L.C., Fairfax, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney, Justin
W. Williams, Assistant United States Attorney, Dennis M. Kennedy,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CLARK
                             OPINION

PER CURIAM:

   James Clark was convicted of unauthorized use of access devices
and possession of fifteen or more unauthorized access devices, in vio-
lation of 18 U.S.C. § 1029(a)(2) and § 1029 (a)(3) (2000), respec-
tively. He was sentenced to forty-six months of imprisonment for
each conviction, to run concurrently, and ordered to pay $104,029.49
in restitution. On appeal, he alleges that there was insufficient evi-
dence of his intent to defraud—a necessary element for both offenses.
See United States v. Akinkoye, 185 F.3d 192, 199-200 (4th Cir. 1999).
For the reasons that follow, we affirm.

   We must affirm a conviction challenged on the grounds of insuffi-
cient evidence if, viewing the evidence in the light most favorable to
the government, any rational trier of fact could have found the essen-
tial elements of the crime beyond a reasonable doubt. Glasser v.
United States, 315 U.S. 60, 80 (1942). Further, we do not review wit-
ness credibility on appeal. United States v. Saunders, 886 F.2d 56, 60
(4th Cir. 1989).

   Viewing the evidence as we must, we find that the jury could have
found beyond a reasonable doubt that Clark knowingly committed
fraud when he obtained credit cards based upon another person’s
name and social security number and used the cards to accumulate
large losses for the credit companies involved. This evidence was suf-
ficient to meet the fraudulent intent element of the crimes. Akinkoye,
185 F.3d at 199-200.

   Accordingly, we affirm Clark’s convictions. We dispense with oral
argument because the facts and legal contentions are adequately
addressed in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED